Exhibit 10.16

 

ADMINISTRATIVE SERVICES AGREEMENT

 

THIS ADMINISTRATIVE SERVICES AGREEMENT (“Agreement”) is made and entered into
this 18th day of July, 2006, (“Effective Date”), between Whitney Education
Group, Inc. (“Whitney”), a corporation duly organized and incorporated in the
State of Florida, and Rich Dad Education (“Rich Dad”), a Wyoming limited
liability company.

 

WITNESSETH:

 

WHEREAS, Whitney is in the business of developing, producing, marketing, and
fulfilling post secondary education curricula on finance and real estate,
business development, and asset protection;

 

WHEREAS, Rich Dad is in the business of developing, producing, and marketing
post secondary educational curricula in real estate, securities, financial
investment, and asset production;

 

WHEREAS, the parties desire Whitney’s assistance to perform certain business
operations in a cost effective and efficient manner;

 

NOW, THEREFORE, for good and valuable consideration of the mutual covenants and
promises herein contained, the parties, each intending to be legally bound,
hereby agree as follows:

 

TERMS AND CONDITIONS

 

ARTICLE 1: SERVICES, TERMS &CONDITIONS

 

1.01         Whitney shall serve Rich Dad by providing and performing the
following services:

 

(a)           administrative and operational assistance as needed through the
following departments:

 

1.

Legal;

2.

Accounting/Finance;

3.

Booking;

4.

Confirmations;

5.

Education’

6.

Facilities Maintenance;

7.

Human Resources;

8.

Information Technologies;

9.

Marketing;

10.

Operations;

11.

Sales; and

12.

Shipping.

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

(b)           supervise and direct the general operations of the departments
listed in 1.01 (a);

(c)           operate these departments efficiently and with proper economy;

(d)           develop internal policies necessary for the creation of the
greatest possible net income;

(e)           collect revenue;

(f)            stimulated the general business of Rich Dad;

(g)           employ at WIN’s expense such officers, assistants, employees,
sales personnel, and operations staff as may be requires to continue that
standard and quality of management and operation at a level not lower than that
heretofore maintained;

(h)           perform all other acts necessary or desirable in the operation of
these services

 

1.02         Whitney shall permit Rich Dad to utilize certain Whitney assets and
services, including office space and equipment, as agreed upon by the parties.

 

1.03         Whitney agrees to prepare and maintain full, accurate, and complete
records of all services provided under this Agreement.  Upon request, Whitney
agrees to provide Rich Dad with reporting of services provided in a format to be
mutually agreed upon by the parties.

 

1.04         Whitney shall provide the services under this agreement in a
professional, courteous manner, consistent with industries standards.  Whitney
shall comply with all codes.  Whitney shall keep all information generated as a
result of this Agreement confidential and shall make all reasonable efforts to
keep such information away from competing companies

 

1.05         Except as provided for in the Operating Agreement, in providing the
services hereunder, Whitney shall not at any time do or cause to be done any
actor thing or make or cause to be any omission that would:

 

(a)           tend to impair or damage the goodwill associated with any
trademarks or service marks used by Rich Dad, whether such marks are owned by
Rich Dad or used under license from a third party;

 

(b)           contest or in anyway impair or intend to impair any part of the
licensor’s right, title, and interest in trademarks or service marks used by
Rich Dad, under license from a third party;

 

(c)           violate or infringe any right of privacy or publicity, copyright,
or trademark or constitute defamatory, obscene or unlawful matter, or otherwise
violate or infringe any personal or proprietary rights of any person, firm, or
corporation

 

1.06         Restrictions on Authority of Managers

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

(a)           Except as may be contained in the Approved Budget, Whitney shall
not have the authority to, and covenants and agrees that it shall not, do any of
the following acts without the consent of the Members:

 

(i)            Confess a judgment against Rich Dad in an amount in excess of
$100,000

 

(ii)           possess tangible or and intangible property acquired by Rich Dad
or and any improvements thereto (Rich Dad Property), or assign rights in
specific Rich Dad Property, for other than a Security purpose;

 

(iii)          Knowingly perform any act that would subject Rich Dad Education
or any parent, affiliates, subsidiaries, officers, directors, agents, owners,
employees, trustees, successors, and assigns of Rich Dad (other than Whitney) to
liability as a partner in any jurisdiction;

 

(iv)          Cause Rich Dad to acquire any equity or debt securities of Whitney
or any of its/their, or otherwise make loans to Whitney or any of its/their
affiliates.  As used herein “affiliate” means (i) any entity directly or
indirectly controlling, controlled by, or under any common control with Whitney,
(ii) any entity owning or controlling ten percent (10%) or more of the
outstanding voting interests of Whitney, (iii) director, general partner,
trustee, or holder of ten percent (10%) or more of the voting interests of any
entity described in clauses (i) through (iii) of this sentence.  For purposes of
this definition, the term “controls,” “is controlled by,” or “is under common
control with” shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise.

 

(v)           Cause Rich Dad to sell or otherwise issue any additional equity
interests or shares in Rich Dad Education; or

 

(vi)          Sell or otherwise dispose of all or substantially all of the Rich
Dad Property, except for a liquidating sale of Rich Dad Education Property in
connection with the dissolution of Rich Dad;

 

(vii)         Cause Rich Dad to voluntarily take any action that would cause a
Bankruptcy of Rich Dad;

 

(viii)        Subject to the Approved Budget, cause Rich Dad to incur or
refinance any Debt in any single transaction, or series of related transactions,
in excess of $100,000; and

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

(ix)           Cause Rich Dad to make any capital expenditure in any single
transaction, or series of related transactions, in excess of $100,000;

 

(b)           Whitney shall not have the authority to, and covenants and agrees
that it shall not, do any of the following acts without the consent of the
Members, provided that upon the receipt of such consent, Whitney shall have the
authority to do any of the following:

 

(i)            Cause Rich Dad to enter any agreement involving value over
$100,000 or having a term of over 24 months

 

(ii)           Hire or fire executive management.

 

(iii)          Enter into or exit strategic alliances.

 

ARTICLE 2: COMPENSATION

 

2.01         Whitney shall be compensated for all services provided under this
Agreement at a monthly rate consisting of actual Expenses incurred plus an
administrative fee of ***.

 

2.02         Whitney shall invoice Rich Dad on a monthly basis with invoices to
be submitted within twenty (20) days of the month’s end.  Rich Dad shall settle
its outstanding balance within thirty (30) days of the invoice date.

 

2.03         The parties recognize and acknowledge that the services to be
provided by Whitney under this Agreement will change frequently, depending on
the needs of Rich Dad.  As such, the parties agree that the compensation paid
will be adjusted at the parties’ discretion and in accordance with the change in
services to be provided.  Any such adjustment shall require the consent of the
Members.  Whenever appropriate, but at least on a quarter basis, the parties
shall meet to discuss whether a revision to the compensation fee under
Section 2.01 is required.  In the event that such a revision is required, the
parties shall agree upon a revised fee, which will replace the then most current
compensation fee under Section 2.01.  Should the parties not reach an agreement
upon whether a revision is necessary, the most recent Schedule shall control and
either party may invoke their rights under Section 3.03 of this Agreement.

 

ARTICLE 3: TERM AND TERMINATION

 

3.01         Term.  The date of commencement of this Agreement shall be on the
Effective Date first set forth above and shall continue until terminated as
provided under Section 3.03

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

3.02         Immediate Right to Terminate.  Either party shall have the right to
immediately terminate this Agreement by giving written notice in the event that
the other party does any of the following:

 

A.            Files a petition in bankruptcy or is adjudicated bankrupt or
insolvent, or makes an assignment for the benefit of creditors, or an
arrangement pursuant to any bankruptcy law, or discontinues or dissolves its
business; or

 

B.            Engages in any illegal, unfair, or deceptive business practices or
unethical conduct whatsoever.

 

3.03         Right to Terminate on Notice.  Each party shall have the right,
exercisable in its absolute discretion, to terminate this Agreement upon ninety
(90) days prior written notice received by United States registered mail,
certified mail, UPS Next Day Letter or Federal Express Next Day Letter by the
other party.

 

3.04         Termination of Rights. On the termination of this Agreement, all
obligations of the parties hereunder shall terminate, except for rights to
payments accrued prior to such termination and provisions applicable after
termination.

 

ARTICLE 4: GENERAL PROVISIONS

 

4.01         Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing between the parties hereto with respect to
the terms and conditions of this Agreement, and contains all of the covenants
and agreements between the parties with respect to same.  Each party to this
Agreement acknowledges that no representation, inducements, promises, or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, which are not embodied herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party, except that any other written agreement dated
concurrent with or after this agreement shall be valid as between the signing
parties thereto.

 

4.02         Severability.  If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in anyway.

 

4.03         Notice. Each notice, request or demand given or required to be
given pursuant to this Agreement shall be in writing, and shall be deemed
sufficiently given if deposited in the United States mail, First Class, postage
pre-paid, and addressed to the address of the intended recipient set forth
below, or to such other addresses as may be specified in this Agreement or in
writing by the parties:

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

If to Whitney:

Name:

Ronald S. Simon

 

Address:

1612 E. Cape Coral Pkwy, Suite B

 

 

Cape Coral, FL 33904

 

Telephone:

(239) 542-0643

 

Facsimile:

(239) 540-6565

 

 

 

 

Copy to:

Marie B. Code, Esq.

 

 

1612 E. Cape Coral Pkwy, Suite A

 

 

Cape Coral, FL 33904

 

 

 

If to Rich Dad:

Name:

Thomas McElroy

 

Address:

1612 E. Cape Coral Pkwy

 

 

Cape Coral, FL 33904

 

Telephone:

(239) 540-6597

 

Facsimile:

(239) 540-6501

 

 

 

 

Copy to:

Sharon Lechter

 

 

Rich Dad Global, Inc.

 

 

4330 N. Civic center Plaza

 

 

Scottsdale, AZ 85251

 

4.04         Governing Law and Attorney Fees.  This Agreement shall be deemed to
have been made in the State of Florida.  This Agreement and all matters arising
out of or otherwise relating to this Agreement shall be governed by the laws of
the State of Florida.  The parties hereby submit to the personal jurisdiction of
the state and federal courts of the State of Florida.  In any arbitration and/or
litigation arising out of this agreement, the prevailing party shall be entitled
to recover reasonable attorneys’ fees and costs, including attorneys’ fees
incurred on appeal.

 

4.05         Authority to Enter Agreement.  The parties warrant that they have
the authority to enter into this Agreement and that entering into this Agreement
is not restricted or prohibited by any existing agreement to which they are
parties.  Additionally, the parties represent and warrant that this agreement
has been authorized and approved by all necessary corporate actions.  Both
parties warrant and represent that all individuals executing this Agreement have
the authority to do so.

 

4.06         Right to Audit.  Each party (and its officers, directors, and
owners), shall have the right to audit (or have audited by a CPA) the other’s
business records concerning services rendered under this Agreement upon five
(5) days prior written notice.  The requesting party shall have the right to
receive photocopies of all applicable business records concerning services
rendered under this Agreement upon five (5) days prior written notice.

 

4.07         Assignment.  The rights and liabilities of this Agreement shall be
binding on and inure to the benefit of the respective parties and their
respective heirs, legal representatives, successors, and assigns.  Neither party
shall have the right to sell, transfer, assign, sublicense, or subcontract any
right or obligation hereunder without first obtaining prior written consent from
the other party.

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

4.08         Indemnification.  Each party shall release, defend, indemnify, and
hold the other party and its parent, affiliates, subsidiaries, officers,
directors, agents, owners employees, trustees, successors, and assigns harmless
with respect to any claims, actions, causes of action, damages, fines, expenses,
court costs, attorney fees, liability damage or breach of the other party’s or
his agent’s responsibilities, representations, and warranties herein, and/or
arising from the purchase or use of the party’s products or services sold by the
other party, and/or all negligent acts or omissions of a party or his agents.

 

4.09         Counterparts.  This Agreement may be executed in two or more
counterparts, including facsimile counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

4.10         Conflicts.  Should any conflicts arise between this Agreement and
the LLC Agreement (the Operating Agreement), the LLC Agreement shall prevail.

 

IN WITNESS THEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed by their respective duly authorized
representatives as of the day indicated.

 

WHITNEY INFORMATION NETWORK, INC

 

RICH DAD EDUCATION, INC.

 

 

 

 

 

 

/s/ Ronald S. Simon

 

/s/ Sharonl L Lechter

Ronald S. Simon, Secretary

 

 

 

 

[***] Confidential treatment requested. Omitted portions have been filed
separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------